     Case 3:20-cv-00034-LRH-CLB Document 47 Filed 08/13/21 Page 1 of 5



1                                  UNITED STATES DISTRICT COURT

2                                         DISTRICT OF NEVADA

3                                                    ***

4    BRUCE MATTHYS,                                         Case No. 3:20-CV-00034-LRH-CLB

5                                                          ORDER GRANTING, IN PART, AND
                                      Plaintiff,
                                                           DENYING, IN PART, JOINT MOTION
6          v.
                                                           REGARDING DISCOVERY DISPUTE
7    BARRICK GOLD OF NORTH AMERICA,
                                                                        [ECF No. 45]
     INC., et al.,
8

9                                    Defendants.

10

11              Pending before the Court is Plaintiff Bruce Matthys (“Matthys”) and Defendant

12   Barrick Turquoise Ridge, Inc.’s (“Barrick”) joint motion regarding discovery dispute. (ECF

13   No. 45.) The discovery dispute relates to a noticed Rule 30(b)(6) deposition. For the

14   reasons discussed below, the joint motion is granted, in part, and denied, in part.

15   I.         BACKGROUND

16              The instant case arises out of allegations of discrimination in violation of the

17   Americans with Disabilities Act and Nevada Revised Statute § 613.330, as well as a

18   claim of intentional interference with prospective economic advantage, in relation to

19   Matthys’s employment by Barrick at a mine site near Golconda, Nevada. (ECF No. 29.)

20              In accordance with this Court’s discovery dispute process, the parties have filed a

21   joint motion regarding discovery dispute regarding a noticed Rule 30(b)(6) deposition.

22   (ECF No. 45.) The parties contest the appropriateness of Matthys’s Second-Amended

23   Rule 30(b)(6) deposition notice to Barrick that covers forty topics, spanning roughly ten

24   pages. (See ECF No. 45-3.)

25   II.        LEGAL STANDARD

26              “[B]road discretion is vested in the trial court to permit or deny discovery.” Hallett

27   v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002); see also Crawford-El v. Britton, 523 U.S.

28   574, 598 (1998).
     Case 3:20-cv-00034-LRH-CLB Document 47 Filed 08/13/21 Page 2 of 5



1           “The discovery process in theory should be cooperative and largely unsupervised

2    by the district court.” Sali v. Corona Reg. Med. Ctr., 884 F.3d 1218, 1219 (9th Cir. 2018).

3    Nonetheless, a party from whom discovery is sought may move for a protective order to

4    prevent annoyance, embarrassment, oppression, or undue burden or expense. Fed. R.

5    Civ. P. 26(c)(1). The party seeking issuance of a protective order bears the burden of

6    persuasion. U.S. E.E.O.C. v. Caesars Entm’t, Inc., 237 F.R.D. 428, 432 (D. Nev. 2006)

7    (citing Cipollone v. Liggett Grp., 784 F.2d 1108, 1121 (3d Cir. 1986)). Such a burden is

8    carried by demonstrating a particular need for protection supported by specific facts. Id.

9    To that end, courts “insist[] on a particular and specific demonstration of fact, as

10   distinguished from conclusory statements,” to issue a protective order. Twin City Fire Ins.

11   Co. v. Employers Ins. of Wausau, 124 F.R.D. 652, 653 (D. Nev. 1989). Broad allegations

12   of harm, unsubstantiated by specific examples or articulated reasoning, are insufficient.

13   Caesars Entertainment, 237 F.R.D. at 432. A showing that discovery may involve some

14   inconvenience or expense is likewise insufficient to obtain a protective order. Turner

15   Broad. Sys., Inc. v. Tracinda Corp., 175 F.R.D. 554, 556 (D. Nev. 1997).

16          District courts possess “wide discretion to determine what constitutes a showing

17   of good cause and to fashion a protective order that provides the appropriate degree of

18   protection.” Swenson v. GEICO Cas. Co., 336 F.R.D. 206, 209 (D. Nev. Aug. 19, 2020)

19   (quoting Grano v. Sodexo Mgmt., Inc., 335 F.R.D. 411, 414 (S.D. Cal. Apr. 24, 2020)).

20   Where grounds for a protective order have been established, courts have a variety of

21   options to rectify the situation, including preventing the discovery or specifying the terms

22   on which the discovery will be conducted. Fed. R. Civ. P. 26(c)(1)(A), (B).

23   III.   DISCUSSION AND ANALYSIS

24          It does not appear that Barrick opposes Matthys’s ability to take a Rule 30(b)(6)

25   deposition in this case as a general matter. Instead, Barrick argues that the Second-

26   Amended Notice of Deposition is overly broad and unduly burdensome. (ECF No. 45 at

27   2.) Matthys’s position is the deposition notice is not objectionable, as it is proportional to

28   the needs of the case because it is narrowly focused on the claims and defenses. (Id. at


                                                   2
     Case 3:20-cv-00034-LRH-CLB Document 47 Filed 08/13/21 Page 3 of 5



1    5.) Barrick requests that the Court order Matthys to narrow his Rule 30(b)(6) notice to a

2    list of topics which Barrick can reasonably investigate and prepare witnesses to testify to,

3    without creating an undue burden on Barrick. (Id. at 6.) Matthys asserts he has

4    presented a proper Rule 30(b)(6) notice and the deposition should proceed accordingly.

5    (Id.)

6            “The purpose of a Rule 30(b)(6) deposition is to streamline the discovery

7    process.” Risinger v. SOC, LLC, 306 F.R.D. 655, 662 (D. Nev. 2015). A deposition taken

8    pursuant to Rule 30(b)(6) requires a corporation to designate knowledgeable persons

9    and “to prepare them to fully and unevasively answer questions about the designated

10   subject matter.” Great Am. Ins. Co. of N.Y. v. Vegas Constr. Co., 251 F.R.D. 534, 539

11   (D. Nev. 2008). Because of the burden and responsibilities imposed on the corporation,

12   the deposing party, “must describe with reasonable particularity the matters for

13   examination. Fed. R. Civ. P. 30(b)(6).

14           That said, “[i]t is simply impractical to expect a Rule 30(b)(6) witness to know the

15   intimate details of everything.” United States v. HVI Cat Canyon, Inc., Case No. CV 11-

16   5097 FMO (SSx), 2016 WL 11683593, at *8 (C.D. Cal. Oct. 26, 2016). “While [Rule]

17   26(b)(1) permits a party to obtain discovery regarding any nonprivileged matter that is

18   relevant to any party's claim or defense, courts have limited discovery where the breadth

19   of subjects and number of topics identified in a [Rule] 30(b)(6) deposition notice renders

20   a responding party's efforts to designate a knowledgeable person unworkable.” Reno v.

21   W. Cab Co., Case No. 2:18-cv-00840-APG-NJK, 2020 WL 5902318, at *2 (D. Nev. Aug.

22   31, 2020) (citing Luken v. Christensen Grp. Inc., Case No. C16-5214 RBL,

23   2018 WL 1994121, at *2 (W.D. Wash. Apr. 27, 2018)).

24           “The reasonableness of the length and scope of a deposition notice turns on the

25   circumstances of each case.” Reno, 2020 WL 5902318, at *2 (citing Bowers v. Mortgage

26   Elec. Registration Sys., Inc., Civil Case No. 10-4141-JTM, 2011 WL 6013092, at *7 (D.

27   Kan. Dec. 2, 2011) (holding that Rule 30(b)(6) deposition notice with 22 topics was

28   improperly excessive based on the circumstances of that case); United States v. HVI Cat


                                                  3
     Case 3:20-cv-00034-LRH-CLB Document 47 Filed 08/13/21 Page 4 of 5



1    Canyon, Inc., Case No. CV 11-5097 FMO (SSx), 2016 WL 11683593, at *8, 9 (C.D. Cal.

2    Oct. 26, 2016) (finding in “undisputedly complex case” that a Rule 30(b)(6) notice with 12

3    pages of topics was impermissibly “vast”)).

4          The Court agrees with Barrick that the 40 topics in the Rule 30(b)(6) deposition

5    notice served in this case are excessive and unreasonable given the circumstances of

6    this case, including the relatively straightforward nature of the claims and defenses.

7    Rather than targeting those issues in which Rule 30(b)(6) testimony is truly needed, the

8    deposition notice appears to have been drafted to cover nearly every conceivable facet

9    of this litigation. This is improper, overly burdensome, and clearly disproportional to the

10   needs of the case. Finally, burdening the defense with the task of trying to prepare a

11   deponent on the 40 topics in the pending deposition notice is not appropriate in the

12   circumstances of this case and likely any similarly situated case.

13         In analyzing the excessiveness of Rule 30(b)(6) topics, courts do not generally

14   engage in an item-by-item analysis to allow particular topics and rule out others. Reno,

15   2020 WL 5902318, at *3, n. 3, (citing F.D.I.C. v. Wachovia Ins. Servs., Inc., Case No.

16   3:05 CV 929 (CFD), 2007 WL 2460685, at *5 (D. Conn. Aug. 27, 2007)). Instead, courts

17   generally issue a protective order precluding enforcement of the notice as currently

18   drafted without prejudice to the issuance of a new notice with appropriately narrowed

19   topics. Id., (citing Apple Inc. v. Samsung Elecs. Co., Case No. C 11-1846 LHK (PSG),

20   2012 WL 1511901, at *3 (N.D. Cal. Jan. 27, 2012)). Accordingly, the Court finds that the

21   Second-Amended Rule 30(b)(6) deposition notice as currently drafted is excessive and

22   improper and should be redrafted in accordance with this order.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                   4
     Case 3:20-cv-00034-LRH-CLB Document 47 Filed 08/13/21 Page 5 of 5



1    IV.   CONCLUSION

2          For the reasons discussed above, the joint motion regarding discovery dispute

3    (ECF No. 45) is GRANTED, as to Barrick’s request, and DENIED, as to Matthys’s

4    request.

5          Accordingly, Barrick’s request that a protective order be issued, is GRANTED.

6    Matthys is required to serve a narrowed deposition notice in compliance with this order.

7          IT IS SO ORDERED.

8           August 13, 2021
     DATE: _________________.

9
                                              ______________________________________
10                                            UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 5
